Citation Nr: 9901948	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  90-28 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to 
March 1983.  This appeal came before the Board of Veterans 
Appeals (Board) on appeal from a March 1990 determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Medical Center, which denied the veterans claim for an 
annual clothing allowance.  In March 1995, the veteran moved 
to North Carolina and his claim was transferred to the 
Winston-Salem, North Carolina RO.  


FINDING OF FACT

The veteran has a service-connected left knee disability 
which requires the use of a knee brace with lateral hinge 
sidebars which tends to wear out or tear the veterans 
clothing.  


CONCLUSION OF LAW

The veteran meets the eligibility criteria for an annual 
clothing allowance.  38 U.S.C.A. § 1162 (West 1991); 
38 C.F.R. § 3.810(a)(2) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
he warrants an annual clothing allowance.  He claims that he 
must buy larger pants in an effort to get his pants over his 
left knee brace.  He also maintains that he wears out at 
least four pairs of pants per year because of his brace.  

Service connection has been established for the residuals of 
an injury to the left knee, evaluated as 10 percent 
disabling.

Under applicable criteria the Secretary, under regulations 
which the Secretary shall prescribe, shall pay a clothing 
allowance to each veteran who:  (1)  because of a service-
connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication which (A) a physician 
has prescribed for a skin condition which is due to a 
service-connected disability, and (B) the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  This is 
the basis upon which the veteran made his claim in 
December 1989.  

The veteran underwent a VA examination in February 1990.  He 
claimed he had three months of pain at the time of the 
examination.  He also alleged that he had swelling of the 
left knee, an inability to do heel and toe walking and an 
inability to squat.  Physical examination revealed there were 
no degenerative changes of the left knee noted on x-ray 
examination.  There was no objective orthopedic abnormal 
physical findings of the left knee.  There was also no 
functional impairment and no instability.  The examiner 
indicated that there was no indication for a left knee 
orthosis.

The VA Medical Center denied an annual clothing allowance in 
March 1990 as the Medical Directors designee indicated that 
the records for the veteran did not show that because of a 
service-connected disability, he wore a prosthetic appliance 
which tended to wear out or tear his clothing.  The veteran 
was notified by letter from VA that he was denied an annual 
clothing allowance because the medical records did not show 
that he used a prosthetic device for a knee condition.  In 
his May 1990 Notice of Disagreement, the veterans 
representative stated that the veteran had been granted 
prosthetic devices on numerous occasions and the use of such 
device damaged his clothing.  

The veteran provided personal hearing testimony in 
October 1990 before a hearing officer at the RO.  He 
testified that he first began to wear a brace on his left 
knee in 1983.  He received this brace from the VA in North 
Carolina.  He stated that the 


knee brace wore out the side of his pants.  He stated that he 
had to buy larger pants in order to get his pants over the 
brace.  He also testified that he wore out four pairs of 
pants per year as a result of his left knee brace.  He also 
testified that he had been issued one other brace since he 
began the brace use in  1984.  He also related that he wore 
the brace continuously four times per week and during any 
strenuous activity.  

Also submitted in October 1990, was a statement from Jay J. 
Winokur, MD, in support of the veterans claim.  This 
statement indicated that the veteran was seen with complaints 
of pain and giving way of the left knee.  He was unable to 
jog and also had numerous episodes of buckling of the left 
knee. He noted that the veteran was being treated at the VA 
Medical Center in New York with Naprosyn and Tylenol and he 
was also noted to wear a brace with lateral hinge sidebars.  
Physical examination revealed range of motion was zero to 
105 degrees.  There was tenderness over the medial femoral 
condyle and 2+ medial instability.  There was no palpable 
effusion or crepitation.  The knee circumference was 
15 inches bilaterally.  The thigh circumference was 18 ½ 
 inches on the left and 19 ¼  inches on the right.  X-rays 
dated June 1990 and September 1990 were reviewed.  These were 
copies of X-rays taken by the VA Medical Center.  The 
June 1990 X-rays were essentially within normal limits and 
the September 1990 X-rays were extremely dark and difficult 
to read.  The opinion was tear of the medial collateral 
ligament, left knee with instability.  Dr. Winokur 
recommended that the veteran continue to wear his knee 
support and do quadriceps exercises.  

The veteran was hospitalized by VA for left knee pain in 
April 1991.  He also claimed tenderness.  He was admitted to 
the VA to rule out gout.  After hospitalization, his left 
knee pain lessened.  It was noted that he would use a knee 
brace.  The diagnoses were left knee pain and rule out gout.  

VA outpatient treatment records were obtained and associated 
with the claims folder.  In August 1992, the veteran was seen 
for increased instability, giving way and pain of the left 
knee.  It was noted that he was using a brace without relief.  
He took medication for the pain with some gastrointestinal 
upset.  The assessment was 


bilateral chronic anterior cruciate ligament (ACL) injuries.  
The examiner stated that the veteran needed X-rays.  In 
May 1993, he underwent an electromyography (EMG).  The test 
was not completed but peripheral neuropathy seemed to be 
ruled out.  He was seen in rehabilitation medicine in 
May 1993.  It was noted that he had bilateral instability of 
the knees.  In November 1993, he was seen complaining of left 
leg buckling and swelling.  It was noted that he ambulated 
with a cane and had fallen in the past.  He also wore a knee 
brace.  The assessment was ACL injury with instability around 
the left knee.  

A Request for Prosthetic Services dated December 1992 and 
October 1993 showed that the veteran had been found eligible 
for a left knee brace due to left ACL insufficiency.  The 
October 1993 brace was described as a Lenox brace.  

In April 1996, the veteran underwent a VA examination.  
Physical examination of the left knee revealed full extension 
at zero degrees and flexion of 140 degrees.  Ligaments were 
essentially intact.  The veteran had joint line pain on the 
medial aspect.  He was able to stand on his heels and toes 
and also able to squat.  X-rays of the left knee showed 
evidence of degenerative joint disease.  The pertinent 
diagnosis was post status arthroscopic meniscectomy of the 
left knee.  

The veteran was denied an annual clothing allowance because 
VA found that there was no evidence that he used a prosthetic 
device for his service-connected left knee disability.  
However, the record is replete with evidence that the veteran 
does wear a brace for his service-connected left knee.  The 
evidence shows that there is instability of the left knee.  
It also shows that he began to wear a left knee brace in 1984 
and that since that time, he has been found eligible for an 
additional brace on at least two or three occasions.  He 
claims that he has at least four pairs of slacks worn out per 
year as a result of his left knee brace use.  His brace has 
been variously described as a Lenox brace and also as a brace 
with lateral hinge sidebars.  Finally, there is no evidence 
in the record which indicates that the veterans left knee 
brace does not tear the veterans pants.  Based on the 
foregoing, an annual clothing allowance is warranted.  


ORDER

Entitlement to an annual clothing allowance is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
